         Case 1:20-cv-00410-RDM Document 33 Filed 06/16/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  STEVEN E. SHAW,

                       Plaintiff,

                  v.                                      Civil Action No.: 20-0410 (RDM)

  KENNETH BRAITHWAITE,
  Secretary, United States Navy, et al.,

                   Defendants.


                          DEFENDANT KENNETH BRAITHWAITE’S
                        MOTION FOR JUDGMENT ON THE PLEADINGS

       Pursuant to Federal Rule of Civil Procedure 12(c), Defendant Kenneth Braithwaite

respectfully requests that the Court enter judgment in his favor on the pleadings. In support of this

Motion, Defendant respectfully refers the Court to the accompanying Memorandum of Law.

Additionally, a Proposed Order accompanies this Motion.

June 16, 2020                                         Respectfully submitted,

                                                      MICHAEL R. SHERWIN
                                                      Acting United States Attorney

                                                      DANIEL F. VAN HORN
                                                      D.C. Bar #924092
                                                      Chief, Civil Division

                                              By:     /s/ Brian J. Field
                                                      BRIAN J. FIELD
                                                      D.C. Bar #985577
                                                      Assistant United States Attorney
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      Tel: (202) 252-2551
                                                      E-mail: Brian.Field@usdoj.gov
         Case 1:20-cv-00410-RDM Document 33 Filed 06/16/20 Page 2 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  STEVEN E. SHAW,

                       Plaintiff,

                  v.                                        Civil Action No.: 20-0410 (RDM)

  KENNETH BRAITHWAITE,
  Secretary, United States Navy, et al.,

                    Defendants.


                                      [PROPOSED] ORDER

       Upon consideration of Defendant Kenneth Braithwaite’s Motion for Judgment on the

Pleadings, and the entire record herein, it is hereby:

       ORDERED that Defendant’s Motion is GRANTED; and it is

       FURTHER ORDERED that judgment is entered in favor of Defendant Kenneth

Braithwaite.




Date                                                     United States District Judge
